 


114 HR 1007 IH: Get Reinvesting in Opportunities for Workers (GROW) American Jobs Act 
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 1007 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2015 
Mr. Ruiz (for himself, Mr. Cartwright, Ms. Brownley of California, Mr. Garamendi, Mr. Swalwell of California, and Ms. Sinema) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To authorize appropriations for the SelectUSA Initiative, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Get Reinvesting in Opportunities for Workers (GROW) American Jobs Act . 2.SelectUSA Initiative definedIn this Act, the term SelectUSA Initiative means the SelectUSA Initiative established by Executive Order 13577 of June 15, 2011. 
3.Authorization of appropriations for the SelectUSA initiativeThere is authorized to be appropriated for the SelectUSA Initiative $20,000,000 for each of fiscal years 2016 through 2020. 4.Reports and notifications to CongressThe Secretary of Commerce shall, not later than December 31 of 2016, 2017, 2018, 2019, and 2020, submit to Congress a report on the activities of the SelectUSA Initiative during the preceding fiscal year. Each such report shall include the following: 
(1)The grantees and projects to which assistance was provided under the SelectUSA Initiative during the preceding fiscal year, and the amount and type of assistance provided to each such grantee and project. (2)The number of foreign firms that relocated to the United States during the preceding fiscal year as a result of the activities of the SelectUSA Initiative. 
(3)Any findings that are made by the SelectUSA Initiative in conducting its activities and are relevant to promoting the United States as a destination for the location of manufacturing.  